                    IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Criminal No. 1:17-CR-00154 (TSE)
                                             )
KEVIN PATRICK MALLORY,                       )
                                             )
                       Defendant             )


                GOVERNMENT’S NOTICE OF POSITION REGARDING
                 SEALING OF APRIL 4, 2019 HEARING TRANSCRIPT

       COMES NOW the United States and hereby submits this Notice, in response to this Court’s

April 5, 2019 Order (Dkt. 255), to advise the Court of its position that the April 4, 2019 hearing

transcript need not be maintained under seal. The government has consulted with the affected

government agency and confirmed that the agency does not believe classified information was

revealed during the April 4, 2019 hearing.

Dated April 12, 2019                                 Respectfully submitted,
                                                     G. Zachary Terwilliger
                                                     United States Attorney

                                             By:      /s/ Jennifer K. Gellie
                                                     JENNIFER KENNEDY GELLIE
                                                     Trial Attorney
                                                     National Security Division
                                                     United States Department of Justice
                                                     950 Pennsylvania Ave., NW
                                                     Washington, D.C. 20530
                                                     Tel.: (202) 233-0785
                                                     Fax: (202) 233-2146
                                                     Jennifer.Gellie@usdoj.gov

                                                     JOHN T. GIBBS
                                                     Assistant United States Attorneys

                                                 1
    United States Attorney’s Office
    2100 Jamieson Avenue
    Alexandria, Virginia 22314
    Phone: 703-299-3700
    Fax: 703-299-3981
    John.Gibbs@usdoj.gov




2
                              CERTIFICATE OF SERVICE

       I hereby certify that I have caused an electronic copy of the GOVERNMENT’S NOTICE

OF POSITION REGARDING SEALING OF APRIL 4, 2019 HEARING TRANSCRIPT to be served

via ECF upon counsel for Defendant Kevin Patrick Mallory.


                                                 By:                    /s/
                                                        Jennifer Kennedy Gellie
                                                        DC Bar No. 1020976
                                                        Trial Attorney
                                                        National Security Division
                                                        United States Department of Justice
                                                        950 Pennsylvania Ave., NW
                                                        Washington, D.C. 20530
                                                        Tel.: (202) 233-0785
                                                        Fax: (202) 233-2146
                                                        Jennifer.Gellie@usdoj.gov




                                             3
